Citation Nr: 1415403	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-18 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979 and in the Mississippi Army National Guard from May 1979 to January 1981.

This matter is before the Board of Veteran's Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In July 2012, the Board remanded this matter for additional development.  Pursuant to the remand instructions, a VA examiner examined the Veteran, administered diagnostic tests, and opined as to the etiology of the Veteran's respiratory symptoms.  The Board finds substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West., 13 Vet. App. 141, 147 (1999).

The Virtual VA paperless claims processing system contains evidence that is pertinent to the claim.


FINDING OF FACT

The Veteran does not have asbestosis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for asbestosis are not satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

A November 2006 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, private medical records (PMRs), and VA medical records.  The Veteran testified at a September 2008 RO hearing and has not identified any outstanding records or evidence.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The August 2012 VA examiner reviewed the claims file, examined the Veteran, and issued an opinion that describes the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  Thus, VA has satisfied its duty to provide an adequate VA examination and opinion.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).

For claims of service-connection for asbestos-related disabilities, the Board must determine whether: 1) service records demonstrate the claimant was exposed to asbestos during service; 2) the claimant was exposed to asbestos either before or after service; and 3) a relationship exists between any asbestos exposure during service and the claimed disease, keeping in mind the latency and exposure factors associated with asbestos-related claims.  M21-1, VBA Adjudication Procedural Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, Subsections (d) & (h) (December 13, 2005); see Ashford v. Brown, 10 Vet. App. 120, 124 (1997); Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Thus, entitlement to service connection for an asbestos-related disability does not require evidence showing an in-service incurrence of a disease or injury.

Asbestos is a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, Subsection (a).  Items such as steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire proofing materials, and thermal insulation commonly contain asbestos.  The following occupations involve asbestos exposure: mining and milling, work in shipyards and with insulation, demolition (of old buildings) and construction, carpentry, manufacturing and servicing friction products (such as clutch facings and brake linings), and manufacturing and installing products such as roofing and military equipment.  Id. at Subsection (f).

The inhalation of asbestos fibers can lead to the following asbestos-related diseases/abnormalities: fibrosis (especially interstitial pulmonary fibrosis (asbestosis)); tumors; pleural effusion and fibrosis; pleural plaques; mesotheliomas of pleura and peritoneum; and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).  This list of diseases/abnormalities is not comprehensive.

The latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of the disease.  Id. at Subsection (d).  The extent and duration of exposure to asbestos is not a factor in a claim of service connection; a disease can develop from brief exposure to asbestos.

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  Id. at Subsection (e).  Rating specialists must develop evidence of asbestos exposure, if any, before, during, and after service.

The Veteran's STRs do not indicate any asbestos exposure in service.  The Veteran served as a cannoner in the U.S. Army.  Form DD 214.  His duties included the emplacement, laying, firing, and displacement of field artillery cannons.  DA Form 2166-5.

The Veteran's STRs also do not indicate ongoing respiratory problems in service.  In May 1978, a chest x-ray revealed an infiltrate on the right upper lobe of the lung; however, the Veteran was not diagnosed as having a respiratory disorder.  In November 1978, the Veteran was given Robitussin to treat a sore throat and congestion, but did not require ongoing treatment for his condition.  The Veteran's November 1978 separation examination did not indicate any respiratory complaints, symptoms or diagnoses.

The Veteran's pre-service employment history is negative for asbestos exposure; however, after separation in February 1979 he was employed as a manual laborer in various occupations.  He was involved in waste management, handled "different chemicals in the manufacturing of paper products," worked in construction as a roofer and a painter, and worked in manufacturing as a carpenter and metal worker.  June 2001 VA Treatment Records; November 2006 Claim; September 2009 Form SSA-336S.  

VA treatment records do not document any ongoing post-service respiratory disorders.  In April 2000, a VA consultation found that the Veteran's chest was normal and two sets of chest x-rays showed no active pulmonary infiltrates.  

Approximately 22 years after he was discharged from the National Guard, in March 2003, another VA consultation revealed "prominent bronchial markings in the supraperi-infrahilar area . . . without any congestion, edema, or effusion."  Similarly, an April 2004 VA consultation found possible bronchitis, but no infiltrates or respiratory disorders.  However, follow-up VA consultation in May 2004 noted suspected musculoskeletal chest pain to suggest that the Veteran's respiratory problems were not due to a pulmonary disorder.

In May 2004, James W. Ballard, M.D, diagnosed the Veteran has having "asbestosis/silicosis" on the basis of March 2004 x-rays and concluded that, "[b]ased on the occupational history and chest x-ray of the referenced individual the findings are compatible . . . with asbestosis/silicosis through occupational exposure to asbestos/silica."  Other than the test result and his letter, there is no apparent data from Dr. Ballard's May 2004 letter, submitted to VA in January 2009.

VA treatment records dated after May 2004 do not show a diagnosis of or treatment for a chronic respiratory disorder.  In July 2004, the Veteran's fiancé reported that the Veteran was experiencing chest pains and six months later the Veteran presented at the VA coughing up yellow phlegm.  July 2004 and January 2005 VA Treatment Records.  However, a January 2005 VA consultation found that the Veteran's chest was clear.  Although, the Veteran has a history of shortness of breath, see October 2008 VA Treatment Records, x-rays from September 2010, May 2011, and June 2011 showed clear lungs bilaterally and a June 2011 pulmonary function test was normal.  

The June 2011 VA medical consultant noted "[n]ormal spirometry, not consistent with stated diagnosis of COPD . .  .[s]uggest smoking cessation to avoid abnormal lung function."  Thus, VA medical treatment records suggest that any respiratory problems result from the Veteran's decades of tobacco use rather than asbestos exposure.  The Veteran was prescribed an inhaler in September 2011, but was not diagnosed with a respiratory disorder at the time.  See September 2011, March 2012, and August 2012 VA Medical Records.

VA treatment records document a long smoking history - i.e., prior to, during and after military service.  In November 2001, the Veteran reported having smoked half a packet of cigarettes a day for the last 26 years (or, since approximately 1975).  In September 2003, he reported that he had cut back on the number of cigarettes he smoked a day and in April 2004 he reported smoking a quarter of a packet of cigarettes a day.  VA treatment records suggest that he continues to smoke on a regular basis.  August 2006, January 2008, October 2008, July 2009, and June 2011 VA Medical Treatment Records; August 2012 VA Examination Report.

In August 2012, a VA examiner reviewed the Veteran's medical records and found no "objective evidence of asbestosis and no other lung disease that I can relate to his active duty service."  The examiner observed that the Veteran's chest x-rays from 2000 forward reveal no significant lung disease and that high resolution computed tomography was negative for asbestosis ("pulmonary parenchyma appears within normal limits.  There is no pleural plaque to suggest asbestosis").  He explained that the Veteran's intermittent use of an inhaler for shortness of breath was likely due to emphysema, not asbestosis, and that pulmonary functioning test results were normal.

The August 2012 VA examination report constitutes highly probative evidence that weighs against the claim.  The examination was conducted by a doctor who reviewed the Veteran's claims file and pertinent medical history, administered diagnostic tests, and provided a clear explanation for his opinion that the Veteran's respiratory symptoms are not related to asbestosis, to asbestos exposure generally, or to an in-service injury or disease.

In contrast, the May 2004 diagnosis of "asbestosis/silicosis" by Dr. Ballard has minimal probative value.  Whatever separate minimization conducted by other VA agency found has not been considered by the Board. However, it is clear that Dr. Ballard did not express any opinion as to the data for his finding; did not express any opinion as to the Veteran's long and documented history of smoking and it is unclear for what purpose Dr. Ballard's opinion was obtained. Moreover, Dr. Ballard's diagnosis is inconsistent with VA medical evidence, which shows that the Veteran's lungs are clear and that he does not have a respiratory disease.   Thus, the probative value of the August 2012 VA examiner's opinion outweighs the probative value of Dr. Ballard's May 2004 diagnosis.

Further, the evidence of record does not support service connection for a respiratory disorder on a direct basis.  The Veteran's STRs, including his separation examination, do not indicate a respiratory disorder in service and post-service medical records do not document a current respiratory disorder.  Moreover, the Veteran did not report respiratory symptoms until April 2000-over 20 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service).  Also, the Veteran had smoked tobacco on a regular basis for over 25 years prior to reporting respiratory symptoms.  Thus, the Veteran's respiratory symptoms did not manifest in or within a year of service and do not otherwise relate to service.

The Board has considered the Veteran's statements regarding his claimed asbestosis and in-service exposure to asbestos.  See February 2005 VA Treatment Records; March 2008 Statement; September 2008 RO Hearing; June 2010 Statement; June 2011 Claim for Pension Benefits.  In January 2008, the Veteran reported that "[t]he asbestosis affects my breathing especially this time of the year (winter)."  In September 2008, he testified that he was exposed to asbestos from the spraying of "paint and other chemicals" on the roof of a tank and truck maintenance shop.  

The Veteran's statements regarding asbestosis and asbestos exposure in service are inconsistent with the evidence of record and with his own statements that he was exposed to asbestos after separation.  Nothing in his personnel record shows that he worked in a maintenance shop in service and the Veteran himself described his duties in the Army as involving "artillery and gun power."  December 2006 Statement.

The Veteran's statements are also internally inconsistent and, therefore, not credible.  In November 2006 he stated that his claimed respiratory disorder (asbestosis) resulted from exposure to asbestos while he worked offshore for the City of Vicksburg, Mississippi.  November 2006 Claim.  In December 2006, he suggested that he was exposed to asbestos during post-service employment and in February 2007 he stated that he had "contracted a lung related ailment" after having been "exposed to asbestos is in the 1980s."  See also July 2004 VA Treatment Records (noting asbestos exposure sometime in the past).  In this respect, the Veteran's statements prior to the September 2008 RO hearing suggest that any asbestos exposure may have occurred, even from the Veteran's admission, after he separated from service in February 1979.

In summary, the Veteran has not been diagnosed as having asbestosis or any other respiratory disorder and was not exposed to asbestos during service.  In addition, there is no radiographic evidence of parenchymal disease.  Id. at Subsection (e).  His current respiratory symptoms did not manifest in or within a year of service and are likely the result of tobacco use rather than asbestos exposure before, during, or after service.  See June 2011 VA Treatment Records and August 2012 VA Examination Report.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a pulmonary hypertension disorder is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


(CONTINUED ON NEXT PAGE)










ORDER

Service connection for asbestosis is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


